
	
		II
		109th CONGRESS
		2d Session
		S. 4100
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2006
			Mr. Voinovich (for
			 himself, Mr. Akaka,
			 Mr. Lugar, Ms.
			 Mikulski, and Mr. Santorum)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To expand visa waiver program to countries on a
		  probationary basis and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Secure Travel and Counterterrorism
			 Partnership Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that the United States should expand the visa waiver program to extend
			 visa-free travel privileges to nationals of foreign countries that are allies
			 in the war on terrorism as that expansion will—
			(1)enhance bilateral cooperation on critical
			 counterterrorism and information sharing initiatives;
			(2)support and expand tourism and business
			 opportunities to enhance long-term economic competitiveness; and
			(3)strengthen bilateral relationships.
			3.Visa waiver
			 program expansionSection
			 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)) is amended by
			 adding at the end the following:
			
				(8)Probationary
				participation of program countries
					(A)Requirement to
				establishNotwithstanding any other provision of this section and
				not later than 1 year after the date of the enactment of the
				Secure Travel and Counterterrorism
				Partnership Act, the Secretary of Homeland Security, in
				consultation with the Secretary of State, shall establish a pilot program to
				permit not more than 5 foreign countries that are not designated as program
				countries under paragraph (1) to participate in the program.
					(B)Designation as
				a probationary program countryA foreign country is eligible to
				participate in the program under this paragraph if—
						(i)the Secretary of
				Homeland Security determines that such participation will not compromise the
				security or law enforcement interests of the United States;
						(ii)that country is
				close to meeting all the requirements of paragraph (2) and other requirements
				for designation as a program country under this section and has developed a
				feasible strategic plan to meet all such requirements not later than 3 years
				after the date the country begins participation in the program under this
				paragraph;
						(iii)that country
				meets all the requirements that the Secretary determines are appropriate to
				ensure the security and integrity of travel documents, including requirements
				to issue electronic passports that include biometric information and to
				promptly report lost, stolen, or fraudulent passports to the Government of the
				United States;
						(iv)that country
				cooperated with the Government of the United States on counterterrorism
				initiatives and information sharing before the date of the enactment of this
				paragraph; and
						(v)that country has
				entered into an agreement with the Government of the United States by which
				that country agrees to further advance United States security interests by
				implementing such additional counterterrorism cooperation and information
				sharing measures as may be requested by the Secretary of Homeland Security, in
				consultation with the Secretary of State.
						(C)Considerations
				for country selection
						(i)Visa refusal
				ratesThe Secretary of Homeland Security may consider the rate of
				refusals of nonimmigrant visitor visas for nationals of a foreign country in
				determining whether to permit that country to participate in the program under
				this paragraph but may not refuse to permit that country to participate in the
				program under this paragraph solely on the basis of such rate unless the
				Secretary determines that such rate is a security concern to the United
				States.
						(ii)Overstay
				ratesThe Secretary of Homeland Security may consider the rate at
				which nationals of a foreign country violate the terms of their visas by
				remaining in the United States after the expiration of such a visa in
				determining whether to permit that country to participate in the program under
				this paragraph.
						(D)Term of
				participation
						(i)Initial
				probationary termA foreign country may participate in the
				program under this paragraph for an initial term of 3 years.
						(ii)Extension of
				participationThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may permit a country to participate in the program
				under this paragraph after the expiration of the initial term described in
				clause (i) for 1 additional period of not more than 2 years if that
				country—
							(I)has demonstrated
				significant progress toward meeting the requirements of paragraph (2) and all
				other requirements for designation as a program country under this
				section;
							(II)has submitted a
				plan for meeting the requirements of paragraph (2) and all other requirements
				for designation as a program country under this section; and
							(III)continues to be
				determined not to compromise the security or law enforcement interests of the
				United States.
							(iii)Termination
				of participationThe Secretary of Homeland Security may terminate
				the participation of a country in the program under this paragraph at any time
				if the Secretary, in consultation with the Secretary of State, determines that
				the country—
							(I)is not in
				compliance with the requirements of this paragraph; or
							(II)is not able to
				demonstrate significant and quantifiable progress, on an annual basis, toward
				meeting the requirements of paragraph (2) and all other requirements for
				designation as a program country under this section.
							(E)Technical
				assistanceThe Secretary of Homeland Security, in consultation
				with the Secretary of State, shall provide technical guidance to a country that
				participates in the program under this paragraph to assist that country in
				meeting the requirements of paragraph (2) and all other requirements for
				designation as a program country under this section.
					(F)Reporting
				requirements
						(i)Annual
				reportThe Secretary of Homeland Security, in consultation with
				the Secretary of State, shall submit to Congress an annual report on the
				implementation of this paragraph.
						(ii)Final
				assessmentNot later than 30 days after the date that the foreign
				country's participation in the program under this paragraph terminates, the
				Secretary of Homeland Security, in consultation with the Secretary of State,
				shall submit a final assessment to Congress regarding the implementation of
				this paragraph. Such final assessment shall contain the recommendations of the
				Secretary of Homeland Security and the Secretary of State regarding permitting
				additional foreign countries to participate in the program under this
				paragraph.
						.
		4.Calculation of
			 the rates of visa overstaysNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall develop and
			 implement procedures to improve the manner in which the rates of nonimmigrants
			 who violate the terms of their visas by remaining in the United States after
			 the expiration of such a visa are calculated.
		5.Reports
			(a)Visa
			 feesNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall review the fee structure for visas issued by the United
			 States and submit to Congress a report on that structure, including any
			 recommendations of the Comptroller General for improvements to that
			 structure.
			(b)Secure travel
			 standardsNot later than 1 year after the date of the enactment
			 of this Act, the Secretary of Homeland Security, in conjunction with the
			 Secretary of State, shall submit a report to Congress that describes plans for
			 enhancing secure travel standards for existing visa waiver program countries,
			 including the feasibility of instituting an electronic authorization travel
			 system, additional passenger information exchanges, and enhanced airport
			 security standards.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2007 through 2013 to carry out this Act and the amendment made by
			 this Act.
		
